—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered October 5, 1998, convicting him of robbery in the first degree, burglary in the first degree (two counts), robbery in the second degree (two counts), unlawful imprisonment in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the complainant suffered physical injury within the meaning of Penal Law § 10.00 (9) (see, People v Silvestre, 279 AD2d 364; People v Cartagena, 276 AD2d 636). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contentions regarding the prosecutor’s summation are unpreserved for appellate review and, in any event, without merit.
Contrary to the defendant’s contention, he received the effective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137). Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.